       Case 1:19-cv-04466-LMM Document 12 Filed 10/15/19 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
TAKIA WALTON, DANYLLE
MCHARDY, GEORGE DE LA PAZ
JR.,KEVIN JACOBS and FEIONA
DUPREE, Individually, and on Behalf
of ALL OTHERS SIMILARLY
SITUATED,
                                            Civil Action File No.
      Plaintiff,                            1:19-cv-04466-LMM
      v.

PUBLIX SUPERMARKETS, INC.

      Defendant.


           NOTICE OF APPEARANCE OF BRETT C. BARTLETT

      Please take notice that Brett C. Bartlett of the law firm of Seyfarth Shaw LLP

hereby enters his appearance as counsel of record for Defendant Publix

Supermarkets, Inc, in the above-styled action and requests that copies of all

pleadings, correspondence, and other papers in this action be served upon him as

counsel for Publix Supermarkets, Inc.

Date: October 15, 2019                  Respectfully submitted,

                                        SEYFARTH SHAW LLP

                                        By s/ Brett C. Bartlett
                                           Brett C. Bartlett
                                           Georgia Bar No. 040510
Case 1:19-cv-04466-LMM Document 12 Filed 10/15/19 Page 2 of 4




                                   Lennon B. Haas
                                   Georgia Bar No. 158533
                                   SEYFARTH SHAW LLP
                                   1075 Peachtree St. NE, Suite 2500
                                   Atlanta, Georgia 30309-3958
                                   Telephone: (404) 885-1500
                                   bbartlett@seyfarth.com
                                   lhaas@seyfarth.com

                                   COUNSEL FOR DEFENDANT
                                   PUBLIX SUPERMARKETS, INC.




                             -2-
       Case 1:19-cv-04466-LMM Document 12 Filed 10/15/19 Page 3 of 4




                     CERTIFICATE OF COMPLIANCE

      Undersigned counsel certifies the foregoing document has been prepared with

one of the font and point selections (Times New Roman, 14-point) approved by the

Court in Local Rule 5.1(C) and 7.1(D).


                                    By:    _Brett C. Bartlett_______________
                                           Brett C. Bartlett
                                           Counsel for Defendant Publix
                                           Supermarkets, Inc.
        Case 1:19-cv-04466-LMM Document 12 Filed 10/15/19 Page 4 of 4




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION
TAKIA WALTON, DANYLLE
MCHARDY, GEORGE DE LA PAZ
JR.,KEVIN JACOBS and FEIONA
DUPREE, Individually, and on Behalf
of ALL OTHERS SIMILARLY
SITUATED,
                                               Civil Action
      Plaintiff,                               File No. 1:19-cv-04466-LMM
      v.

PUBLIX SUPERMARKETS, INC.

      Defendant.


                         CERTIFICATE OF SERVICE

      I hereby certify that a copy of the foregoing NOTICE OF APPEARANCE OF

BRETT C. BARTLETT has been filed with the Clerk of Court using the CM/ECF

system and will send notification to all counsel of record.

      This 15th day of October, 2019.
                                               SEYFARTH SHAW LLP

                                      By:      _Brett C. Bartlett______________
                                               Brett C. Bartlett
                                               Counsel for Defendant Publix
                                               Supermarkets, Inc.




                                         -2-
